CM/ECF-GA Northern District Court                               https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?767047293933298-...
                         Case 1:17-cv-00972-SCJ Document 121 Filed 10/22/19 Page 1 of 2




                                                1:17-cv-00972-SCJ
                                       Perdum v. Wells Fargo Home Mortgage
                                            Honorable Linda T. Walker


                                Minute Sheet for proceedings held In Open Court on 10/22/2019.


              TIME COURT COMMENCED: 10:00 A.M.
              TIME COURT CONCLUDED: 2:30 P.M.                  TAPE NUMBER: FTRGOLD
              TIME IN COURT: 4:30                              DEPUTY CLERK: Sonya Lee-Coggins
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)
                           Dylan Howard representing Wells Fargo Home Mortgage
         PRESENT:
         OTHER(S) PRESENT: Cynthia Perdum, Plaintiff
                           Brock Williams, Corporate Representative
         PROCEEDING
                           Settlement Conference;
         CATEGORY:
         MINUTE TEXT:      Parties appeared before the court for mediation but were unable to
                           amicably resolve their issues.




1 of 2                                                                                                        10/29/2019, 12:11 PM
CM/ECF-GA Northern District Court                        https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?767047293933298-...
                         Case 1:17-cv-00972-SCJ Document 121 Filed 10/22/19 Page 2 of 2




2 of 2                                                                                                 10/29/2019, 12:11 PM
